



COURT OF APPEAL FOR ONTARIO

CITATION: Baradaran v. Tarion Warranty Corporation, 2016 ONCA
    712

DATE: 20160928

DOCKET: C61582

Weiler, Blair and van Rensburg JJ.A.

BETWEEN

Manoucher Baradaran

Appellant (Plaintiff)

and

Tarion Warranty Corporation
,
    Roger Boyd,

Abbassgholi Nasseri, Master Custom Homes

Respondents (
Defendants
)

Manoucher Baradaran, acting in person

Sophie Vlahakis, for the respondent Tarion Warranty
    Corporation

Howard L. Shankman, for the respondent Master Custom
    Homes and Abbassgholi Nasseri

Heard: September 23, 2016

On appeal from the order of Justice Frederick L. Myers of
    the Superior Court of Justice, dated December 16, 2015.

ENDORSEMENT

[1]

The appellant appeals the order dismissing his action pursuant to rules 57.03(2)
    and 60.12 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194, for
    failing to pay various costs awards against him that had been outstanding for
    up to three years.

[2]

Pursuant to rule 57.03(2), where a party fails to pay the costs of a
    motion, the court may dismiss or stay the partys proceeding. Additionally,
    rule 60.12 provides that where a party fails to comply with an interlocutory
    order, the court may stay or dismiss the partys proceeding.

[3]

The respondents brought a motion to dismiss the
    action against them for the appellants failure to comply with outstanding
    costs orders. (The statement of claim as against the defendant Boyd had been
    previously struck.) The motion was before Myers J., who was case managing the
    action. By order dated November 26, 2014, he gave the appellant until February
    1, 2015 to pay the outstanding costs, in default of which the respondents could
    move without notice for the dismissal of the appellants action. The
    appellants appeal to this court of the November 26, 2014 order was quashed as
    the order was interlocutory. Leave to appeal the order was refused by the
    Divisional Court.

[4]

After the outstanding costs remained unpaid, the
    respondents brought their motion before Myers J. to dismiss the action. The
    motion was granted on December 16, 2015, with costs of the action fixed at
    $8,829.53 for Tarion Warranty Corporation and $6,910.00 for the other
    respondents.

[5]

The appellant makes three arguments on appeal.

[6]

First, the appellant challenges the amount of
    the costs that he was ordered to pay before his action was dismissed. He says
    that some of his costs obligations were discharged by an earlier order of this
    court in August 2014 (2014 ONCA 597). The order in that appeal
set aside
    an order of the Superior Court that, among other things, declared the appellant
    a vexatious litigant, and the costs associated with that order. The costs that
    were set aside by this court were not included
in the calculation
    of the appellants outstanding costs obligations by the motion court. In any
    event, the amount of costs payable by the appellant was fixed by the order of
    November 26, 2014, and is not properly the subject of this appeal.

[7]

Second, t
he appellant raises other
    matters and events relating to the history of the litigation between the
    parties.
These are simply a repetition of the appellants
    earlier grievances, are
not material to this appeal, and would not have
    justified
his failure to pay the outstanding costs awards.

[8]

Finally, the appellant makes allegations of bias
    against the motion judge, claiming interference in the motion by another judge
    who had ruled against him earlier in the proceedings. These allegations are
    entirely unfounded and without merit.

[9]

In sum, the procedure adopted by the motion judge was
    fair to all parties, and he applied the correct test after giving proper
    consideration to all relevant factors. The motion judge recognized that, while
    court orders, including costs orders, are meant to be obeyed, he had a
    discretion, in the interest of access to justice, to permit an action to
    proceed notwithstanding default in the payment of costs. The motion judge
    considered the factors relevant to the proceedings, including the appellants
    self-represented status. In this case the appellant had offered no reason for
    his non-payment of costs.
The motion judge appropriately exercised his
    discretion to dismiss the case.

[10]

For these reasons the appeal is dismissed. The
    appellant shall pay costs of $3,000 to the respondent Tarion Warranty
    Corporation and $3,000 to the respondents Abbassgholi Nasseri and Master Custom
    Homes, both sums inclusive of applicable taxes and disbursements. The order of
    this court is made against the appellant Manoucher Baradaran and against Manouchehr
    Baradaran, which is an alternate spelling used by the appellant in litigation.
    Order to go dispensing with the appellants approval as to form and content of the
    respondents draft of this order.

K.M.
    Weiler J.A.

R.A.
    Blair J.A.

K.
    van Rensburg J.A.


